Case 7:19-cr-00816-VB Document 44 Filed 04/12/21 Page 1of1_

i

'
i

rey

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ene meee nee eee eee eee eee eee ~-X
UNITED STATES OF AMERICA ;
ORDER
y ORDER
KSAON L. CRUTE, 19 CR 816 (VB)
Defendant.
eee ee ew eee ee eee ee --X

 

Sentencing in the above matter is rescheduled for June 4, 2021, at 2:45 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTR Y%20QUESTIONNAIRE™%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: April 12, 2021
White Plains, NY

SO ORDERED:

Vl

Vincent L. Briccetti
United States District Judge

 
